DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
The amendment filed on 10 December 2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al. (US 2020/0025351 A1).
With respect to claim 1:	 Kwon teaches “a light-emitting device (10, 10A, or 10B) comprising: a plurality (paragraph 51) of first light-emitting structures (20U in 110A) provided in a first light-emitting pixel region (110A); a plurality of second light-emitting structures (20U in 110C) provided in a second light-emitting pixel region (110C) adjacent to the first light-emitting pixel region (see Figs. 2, 11); a barrier wall structure (120) defining a plurality (see Fig. 1) of regions (PX1) in the first light-emitting pixel region (see Figs. 2, 10, 11) and a single (see Fig. 10) region (PX2+PX3) in the second light-emitting pixel region (see Figs. 2, 10,11); a first fluorescent layer (74-1) provided in the plurality of regions (see Figs. 2, 10, 11); and a second fluorescent layer (74-2 + 74-3) provided in the single region (see Figs. 2, 10, 11), wherein a shape of the first fluorescent layer is different from a shape of the second fluorescent layer(see Figs. 1, 6a, 6b, 11)”.
With respect to claim 2:	Kwon teaches “wherein the barrier wall structure is provided between the plurality of first light-emitting structures (see Figs. 2, 10, 11), and wherein the first fluorescent layer is provided in spaces defined by the barrier wall structure in the first light-emitting pixel region (see Figs. 2, 10, 11)”.
With respect to claim 3:	Kwon teaches “wherein an upper portion (S1) of the first fluorescent layer has a convex shape (see Fig. 11)”.
With respect to claim 4:	Kwon teaches “wherein the first fluorescent layer is formed using a dispensing process (paragraph 185)”.
With respect to claim 5:	Kwon teaches “wherein the barrier wall structure defines a continuous space (see Fig. 10) that comprises the plurality of second light-emitting structures (see Fig. 10), and wherein the second fluorescent layer is provided in the continuous space (see Figs. 2, 10, 11)”.
With respect to claim 6:	Kwon teaches “wherein an upper of portion of the second fluorescent layer has a flat shape (see Figs. 2, 10)”.
With respect to claim 7:	Kwon teaches “wherein the second fluorescent layer comprises a phosphor in glass (PIG), a single crystal phosphor, a ceramic phosphor, or a resin containing a phosphor (paragraph 73)”.
With respect to claim 8:	Kwon teaches “wherein the first light-emitting pixel region and the second light-emitting pixel region are provided (paragraph 109) in one module (2020A), and wherein a first area of the first light-emitting pixel region is greater than a second area of the second light-emitting pixel region (see Fig. 1)”.
With respect to claim 9:	Kwon teaches “wherein the plurality of first light-emitting structures are provided in a plurality of rows (see Fig. 1), and wherein the plurality of second light-emitting structures are provided in a single row (see Fig. 1)”.
With respect to claim 10:	Kwon teaches “wherein a first plurality of pixels are provided in the first light-emitting pixel region (paragraph 51), wherein a second plurality of pixels are provided in the second light-emitting pixel region (paragraph 51), wherein the first fluorescent layer is individually provided in each of the first plurality of pixels (paragraph 124, see Fig. 10), and wherein the second fluorescent layer is continuously provided over each of the second plurality of pixels (paragraph 124, see Fig. 10)”.
With respect to claim 11:	Kwon teaches “a light-emitting device (2400; note that 2417 includes 10, 10A, or 10B; see paragraph 142) comprising: a plurality of light-emitting structures (20U) provided in a light-emitting pixel region (110); a barrier wall structure (120) that is vertically offset from the plurality of light-emitting structures in the light-emitting pixel region (see Figs. 2, 10, 11), the barrier wall structure comprising a plurality of barrier walls that define a plurality of pixel spaces (see Fig. 1); a fluorescent layer (74) provided in the plurality of pixel spaces (see Figs. 2, 10, 11); and a pad portion (2419) provided in a pad region on a first side of the plurality of light-emitting structures (see Fig. 14), wherein the light-emitting pixel region comprises a first light-emitting pixel region (110A) and a second light-emitting pixel region (110C), wherein the fluorescent layer comprises: a plurality of first fluorescent layers (74-1) respectively provided on the plurality (see Fig. 1) of light- emitting structures (20U in 110A) provided in the first light-emitting pixel region (see Fig. 2), and a continuous fluorescent layer (74-2 +74-3) continuously provided (see Fig. 10) on the plurality of light-emitting structures in the second light-emitting pixel region (paragraph 124)”.
With respect to claim 12:	Kwon teaches “wherein an upper portion of each of the plurality of first fluorescent layers has a convex shape (paragraph 129), and wherein an upper portion the continuous fluorescent layer has a flat shape (see Fig. 10)”.
With respect to claim 13:	Kwon teaches “wherein each of the plurality of light- emitting structures provided in the first light-emitting pixel region (110A) are separated from each other by the barrier wall structure (120), and wherein the plurality of light-emitting structures provided in the second light-emitting pixel region are provided in one of the plurality of pixel spaces (PX2, PX3; see Fig. 10)”.
With respect to claim 14:	Kwon teaches “wherein the plurality of light-emitting structures provided in the first light-emitting pixel region are arranged in a plurality of rows and occupy a first area (see Fig. 1), and wherein the plurality of light-emitting structures provided in the second light-emitting pixel region are arranged in a single row line (see Fig. 1) and occupy a second area that is smaller than the first area (see Fig. 1)”.
With respect to claim 15:	Kwon teaches “wherein the light-emitting pixel region comprises a cut-off line of a photometric grid according to Economic Commission for Europe (ECE) R98, ECE R113, ECE R123, or Federal Motor Vehicle Safety Standard (FMVSS) (paragraph 121), and wherein the cut-off line corresponds to a boundary between the first light-emitting pixel region and the second light-emitting pixel region (paragraph 121)”.
With respect to claim 16:	Kwon teaches “a head lamp (2020A; note that 2020A includes 10, 10A, or 10B) for vehicles comprising: a plurality of first light-emitting structures (20U in 110A) provided in a first light-emitting pixel region (110A); a plurality of second light-emitting structures (20U) provided in a second light-emitting pixel region (110C) being adjacent to the first light-emitting pixel region (see Fig. 1); a barrier wall structure (120) defining a plurality of regions in the first light-emitting pixel region (see Figs. 1, 10) and a single region in the second light-emitting pixel region (see Fig. 1); first fluorescent layers (74-1) provided in the first light-emitting pixel region (see Fig. 10); and a second fluorescent layer (74-2 +74-3) provided in the second light-emitting pixel region (see Fig. 10), wherein a shape of the first fluorescent layers and is different from a shape of the second fluorescent layer (see Figs. 1, 6a)”.
With respect to claim 17:	Kwon teaches “wherein the first light-emitting pixel region and the second light-emitting pixel region are provided in one module (10, 10A, or 10B), and wherein a first area of the first light-emitting pixel region is greater than a second area of the second light-emitting pixel region (see Figs. 1, 6a)”.
With respect to claim 18:	Kwon teaches “wherein the plurality of first light- emitting structures are separated from each other by the barrier wall structure (see Fig. 10), and wherein the first fluorescent layers are provided in spaces defined by the barrier wall structure in the first light-emitting pixel region (see Fig. 10)”.
With respect to claim 19:	Kwon teaches “wherein the barrier wall structure defines a continuous space that comprises the plurality of second light-emitting structures (see Fig. 10), and wherein the second fluorescent layer comprises a phosphor in glass (PIG), a single crystal phosphor, a ceramic phosphor, or a resin containing a phosphor (paragraph 73)”.
With respect to claim 20:	Kwon teaches “further comprising a printed circuit board (PCB) (2242), wherein the plurality of first light-emitting structures and the plurality of second light- emitting structures are mounted on the PCB (paragraph 138)”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL J LEE/Examiner, Art Unit 2875                                                                                                                                                                                                        
/ELMITO BREVAL/Primary Examiner, Art Unit 2875